Opinion issued March 16, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-17-00064-CV
                            ———————————
                          SHAUL HAROSH, Appellant
                                         V.
T. GERALD TREECE, INDEPENDENT EXECUTOR OF THE ESTATE OF
 JOHN M. O’QUINN, DECEASED, AND DARLA LEXINGTON, Appellees



                    On Appeal from the Probate Court No. 2
                             Harris County, Texas
                      Trial Court Cause No. 392,247-412


                          MEMORANDUM OPINION

      Appellant has filed a “Motion for Voluntary Dismissal.” See TEX. R. APP. P.

42.1(a)(1). No other party has filed a notice of appeal and no opinion has issued. See

TEX. R. APP. P. 42.1(c). Further, although appellant failed to include a certificate
of conference in his motion, appellant’s motion includes a certificate of service,

more than 10 days have passed since the motion was filed, and no party has

responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                         2